[Cite as State ex rel. Thigpen v. Sutula, 2014-Ohio-611.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                       No. 100862



                             STATE OF OHIO, EX REL.
                               LORENZO THIGPEN
                                                                  RELATOR

                                                       vs.

               HONORABLE KATHLEEN ANN SUTULA
                                                                  RESPONDENT




                                      JUDGMENT:
                                  COMPLAINT DISMISSED


                                            Writ of Prohibition
                                            Motion No. 471923
                                            Order No. 472060


        RELEASE DATE: February 14, 2014
FOR RELATOR

Lorenzo Thigpen, pro se
S.O. #172437
P.O. Box 5600
Cleveland, OH 44101


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant Prosecuting Attorney
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, J.:

         {¶1} Lorenzo Thigpen has filed a complaint for a writ of prohibition. Thigpen

seeks an order from this court that prevents Judge Kathleen Ann Sutula from proceeding

to trial in State v. Thigpen, Cuyahoga C.P. No. CR-563007. Thigpen argues that a

violation of his right to a speedy trial prevents Judge Sutula from proceeding to trial.

For the following reasons, we grant Judge Sutula’s motion to dismiss.

         {¶2} Initially, we find that Thigpen has failed to comply with Loc.App.R.

45(B)(1)(a), which mandates that a complaint for a writ of prohibition must be supported

by a sworn and notarized affidavit that specifies the details of his claim for relief. Starr

v. Cuyahoga Cty. Court of Common Pleas, 8th Dist. Cuyahoga No. 97759,

2012-Ohio-2214; State ex rel. Leon v. Cuyahoga Cty. Court of Common Pleas, 8th Dist.

Cuyahoga No. 92826, 2009-Ohio-1612; State ex rel. Santos v. McDonnell, 8th Dist.

Cuyahoga No. 90659, 2008-Ohio-214; Turner v. Russo, 8th Dist. Cuyahoga No. 87852,

2006-Ohio-4490; Barry v. Galvin, 8th Dist. Cuyahoga No. 85990, 2005-Ohio-2324.

         {¶3} Thigpen has also failed to comply with R.C. 2969.25(A), which requires the

attachment of a notarized affidavit to the complaint for a writ of prohibition that describes

each civil action or appeal filed within the previous five years in any state or federal

court.    Starr, supra; State ex rel. Zanders v. Ohio Parole Bd., 82 Ohio St.3d 421,

1998-Ohio-218, 696 N.E.2d 594; State ex rel. Alford v. Winters, 80 Ohio St.3d 285,

1997-Ohio-117, 685 N.E.2d 1242.
      {¶4} Finally, Thigpen’s claim of a violation of his right to a speedy trial is not

cognizable through a writ of prohibition. State ex rel. Jackim v. Ambrose, 118 Ohio

St.3d 512, 2008-Ohio-3182, 890 N.E.2d 324. A speedy trial violation claim can only be

addressed through an appeal, which constitutes an adequate remedy in the ordinary course

of the law. State ex rel. Pesci v. Lucci, 115 Ohio St.3d 218, 2007-Ohio-4795, 874

N.E.2d 774.

      {¶5} Accordingly, we grant Judge Sutula’s motion to dismiss Thigpen’s complaint

for a writ of prohibition. Costs to Thigpen. The court directs the clerk of court to

serve all parties with notice of this judgment and its date of entry upon the journal as

required by Civ.R. 58(B).

      {¶6} Complaint dismissed.




SEAN C. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
TIM McCORMACK, J., CONCUR